                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            TERRY HAMM, et al.,
                                   8                                                       Case No. 5:16-cv-03370-EJD
                                                         Plaintiffs,
                                   9                                                       ORDER GRANTING IN PART AND
                                                  v.                                       DENYING IN PART DEFENDANT’S
                                  10                                                       MOTION FOR SUMMARY
                                            MERCEDES-BENZ USA, LLC,                        JUDGMENT; DENYING PLAINTIFFS’
                                  11                                                       CROSS-MOTION FOR PARTIAL
                                                         Defendant.                        SUMMARY JUDGMENT OR
                                  12                                                       SUMMARY ADJUDICATION OF
Northern District of California
 United States District Court




                                                                                           ISSUES
                                  13
                                                                                           Re: Dkt. No. 58
                                  14   I.       INTRODUCTION
                                  15            Plaintiffs Terry Hamm (“Hamm”) and Bryce Meeker (“Meeker”) bring various consumer

                                  16   protection claims predicated on allegations that Defendant Mercedes-Benz USA, LLC

                                  17   (“MBUSA”) knew of and actively concealed defects in vehicle transmission systems. MBUSA

                                  18   moves for summary judgment. Plaintiffs oppose the motion and cross-move for partial summary

                                  19   judgment, or alternatively summary adjudication of issues. Based upon all pleadings filed to date

                                  20   and the comments of counsel at the hearing, MBUSA’s motion is granted in part and denied in

                                  21   part, and Plaintiffs’ cross-motion is denied.

                                  22   II.      BACKGROUND
                                  23            Plaintiffs are owners of Mercedes-Benz vehicles equipped with an allegedly defective

                                  24   automatic transmission known as the 722.9 7G-Tronic transmission. This defect typically

                                  25   manifests itself outside the 4 year/50,000 mile duration of MBUSA’s New Vehicle Limited

                                  26   Warranty. Second Amended Complaint (“SAC”) ¶ 1 (Dkt. No. 34). The alleged defect caused

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        1
                                   1   their vehicles to enter “limp mode” in which their vehicles could not shift or accelerate. Plaintiffs

                                   2   allege that MBUSA knew of the defect but failed to disclose it, thereby violating the California

                                   3   Consumer Legal Remedies Act (“CLRA”), the California Unfair Competition Law (“UCL”), and

                                   4   the Kansas Consumer Protection Act (“KCPA”).

                                   5          Hamm purchased his used 2006 CLK350 (the “used 2006 CLK350”) in December 2012

                                   6   from Stevens Creek Toyota in San Jose, California. Def.’s Separate Statement of Undisputed

                                   7   Facts In Supp. of Mot. for Summ. J. Fact 2. At the time of Hamm’s purchase, Stevens Creek

                                   8   Toyota was a Toyota dealership (i.e., not a Mercedes-Benz dealership). Fact. 3. Hamm is the

                                   9   fourth owner of the used 2006 CLK350. Id. Fact. 1.

                                  10          Hamm’s transmission failed by exhibiting the defect at issue: his vehicle locked into low

                                  11   gear, was unable to accelerate, and the Check Engine Light was illuminated. Decl. of Roy A.

                                  12   Katriel In Opp’n To Mot. For Summ. J. (“Katriel Decl.”) Ex. 2 (Hamm Dep. at 132:12-135:2).
Northern District of California
 United States District Court




                                  13   Hamm paid for a replacement of the transmission’s conductor plate and reprogramming of its

                                  14   valve body at a cost of $1,051.18. Id. Ex. 7 (Hamm repair invoice). Hamm seeks to represent a

                                  15   class of California owners and lessees of Mercedes vehicles equipped with the 722.9 transmission.

                                  16   SAC ¶ 1.

                                  17          Meeker purchased his used 2007 Mercedes-Benz C230 (the “used 2007 C230”) from his

                                  18   sister-in-law, Katie Leydon (“Leydon”), in 2014. Id. Fact. 7; Decl. of Troy M. Yoshino in Supp.

                                  19   Of Def.’s Mot. For Summ. J (“Yoshino Decl.”) Ex. E (Meeker Dep. at 18:23-25). When Meeker

                                  20   visited Leydon in Chicago, Leydon told Meeker she wanted to sell the used 2007 C230. Id.

                                  21   Leydon made an offer, and Meeker accepted and drove the vehicle home to Kansas. Id. Meeker

                                  22   paid Leydon after he returned to Kansas City. Katriel Decl. Ex. 4 (Meeker Dep. at 25:10-11, 73:6-

                                  23   7). Meeker’s transmission failed less than a year after he purchased it from Leydon. Id. Ex. 4

                                  24   (Meeker Dep. at 48:15-23). Meeker had his transmission valve body replaced at a cost of

                                  25   $1,475.80. Id. Ex. 9. Meeker seeks to represent a class of Kansas owners and lessees of Mercedes

                                  26   vehicles equipped with the 722.9 transmission. SAC ¶ 1.

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        2
                                   1          MBUSA moves for summary judgment, contending that because Plaintiffs purchased their

                                   2   vehicles used from sellers other than MBUSA, neither was involved in a “transaction” with

                                   3   MBUSA so as to trigger MBUSA’s duty to disclose any defect under California or Kansas law.

                                   4   MBUSA also contends that there is no evidence of reliance. MBUSA separately contends that

                                   5   Plaintiff Meeker cannot invoke the KCPA because he purchased his vehicle in Illinois, not

                                   6   Kansas.

                                   7          Plaintiffs seek partial summary judgment as to liability, asserting that the record shows an

                                   8   absence of dispute as to the material facts underlying each of Plaintiffs’ claims. Alternatively, in

                                   9   the event that the Court were to conclude that there are material facts as to any elements of

                                  10   Plaintiffs’ claims, Plaintiffs seek summary adjudication as follows: the existence of a defect to the

                                  11   722.9 transmission; MBUSA’s failure to disclose the defect; MBUSA’s knowledge of the defect

                                  12   prior to the original sale of Plaintiffs’ vehicles or, at least in the case of Meeker’s KCPA claim,
Northern District of California
 United States District Court




                                  13   prior to Meeker’s purchase of his car; MBUSA’s duty to disclose the defect under both California

                                  14   and Kansas law; and Plaintiffs’ resulting harm from MBUSA’s failure to disclose the defect. Pls.’

                                  15   Mot. For Partial Summ. J. 7. MBUSA contends that Plaintiffs’ motion is procedurally improper

                                  16   because it violates the one-way intervention rule and also fails on the merits.

                                  17   III.   STANDARDS
                                  18          A motion for summary judgment or partial summary judgment should be granted if “there

                                  19   is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  20   law.” Fed. R. Civ. P. 56(a); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).

                                  21   The moving party bears the initial burden of informing the court of the basis for the motion and

                                  22   identifying the portions of the pleadings, depositions, answers to interrogatories, admissions, or

                                  23   affidavits that demonstrate the absence of a triable issue of material fact. Celotex Corp. v. Catrett,

                                  24   477 U.S. 317, 323 (1986). If the issue is one on which the nonmoving party must bear the burden

                                  25   of proof at trial, the moving party need only point out an absence of evidence supporting the

                                  26   claim; it does not need to disprove its opponent's claim. Id. at 325.

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        3
                                   1          If the moving party meets the initial burden, the burden then shifts to the non-moving party

                                   2   to go beyond the pleadings and designate specific materials in the record to show that there is a

                                   3   genuinely disputed fact. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 324. A “genuine issue”

                                   4   for trial exists if the non-moving party presents evidence from which a reasonable jury, viewing

                                   5   the evidence in the light most favorable to that party, could resolve the material issue in his or her

                                   6   favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

                                   7          The court must draw all reasonable inferences in favor of the party against whom summary

                                   8   judgment is sought. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                   9   However, the mere suggestion that facts are in controversy, as well as conclusory or speculative

                                  10   testimony in affidavits and moving papers, is not sufficient to defeat summary judgment. Id.

                                  11   (“When the moving party has carried its burden under Rule 56(c), its opponent must do more than

                                  12   simply show that there is some metaphysical doubt as to the material facts.”); Thornhill Publ’g
Northern District of California
 United States District Court




                                  13   Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Instead, the non-moving party must come

                                  14   forward with admissible evidence to satisfy the burden. Fed. R. Civ. P. 56(c).

                                  15          “If the nonmoving party fails to produce enough evidence to create a genuine issue of

                                  16   material fact, the moving party wins the motion for summary judgment.” Nissan Fire & Marine

                                  17   Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000). “But if the nonmoving party

                                  18   produces enough evidence to create a genuine issue of material fact, the nonmoving party defeats

                                  19   the motion.” Id.

                                  20   IV.    DISCUSSION
                                  21          A.    Hamm’s CLRA And UCL Claims: Duty to Disclose
                                  22          The CLRA prohibits deceptive acts and practices “undertaken by any person in a

                                  23   transaction intended to result or which results in the sale or lease of goods or services to any

                                  24   consumer.” Cal. Civ. Code § 1770(a); see also Arroyo v. TP-Link USA Corp., No. 14-4999 EJD,

                                  25   2015 WL 5698752, at * 8 (N.D. Cal. Sept. 29, 2015) (quoting Cal. Civ. Code § 1770(a)). Hamm’s

                                  26   SAC alleges that MBUSA violated section 1770(a)(5) “by representing that its goods or services

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        4
                                   1   have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do

                                   2   not have”; 1770(a)(7) “by representing that its goods or services are of a particular standard,

                                   3   quality, or grade, if they are of another”; 1770(a)(9) “by advertising goods and services with the

                                   4   intent not to sell them as advertised”; 1770(a)(14) “by representing that its subscription service

                                   5   confers or involves rights, remedies, or obligations which it does not have or involve”; and

                                   6   1770(a)(16) by representing that the subject of a transaction has been supplied in accordance with

                                   7   a previous representation when it has not. SAC ¶ 31.

                                   8          The UCL prohibits business practices that are (1) unlawful, (2) unfair, or (3) fraudulent.

                                   9   Cal. Bus. & Prof. Code § 17200. The SAC alleges that MBUSA’s actions were unlawful in that

                                  10   they violated the CLRA. SAC ¶ 38. The SAC also alleges that MBUSA’s marketing and sale of

                                  11   the subject vehicles without disclosing the alleged defect when MBUSA knew of the defect

                                  12   amounts to a deceptive business practice. Id. ¶ 39. The SAC further alleges that MBUSA
Northern District of California
 United States District Court




                                  13   intentionally concealed its knowledge of the defect. Id. Although the SAC alleges affirmative

                                  14   misrepresentations and omissions, the parties’ respective briefs treat Hamm’s claims as entirely

                                  15   omissions-based claims.

                                  16          Omissions may give rise to liability under both the CLRA and UCL. Hodsdon v. Mars,

                                  17   Inc., 891 F.3d 857, 861 (9th Cir. 2018). “[T]to be actionable the omission must be contrary to a

                                  18   representation actually made by the defendant, or an omission of a fact the defendant was obliged

                                  19   to disclose.” Daugherty v. Am. Honda Motor Co., 144 Cal. App. 4th 824, 835 (2006); see also

                                  20   Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1141 (9th Cir. 2012) (same); Beyer v. Symantec

                                  21   Corp., 333 F. Supp. 3d 966, 978 (N.D. Cal. 2018). “California federal courts have generally

                                  22   interpreted Daugherty as holding that ‘[a] manufacturer’s duty to consumers is limited to its

                                  23   warranty obligations absent either an affirmative misrepresentation or a safety issue.’” Wilson,

                                  24   668 F.3d at 1141 (collecting cases). More specifically, “[a] manufacturer has a duty to disclose a

                                  25   defect that poses an unreasonable safety risk.” Seifi v. Mercedes-Benz USA, LLC, No. 12-5493-

                                  26   TEH, 2013 WL 2285339, at *7 (N.D. Cal. May 23, 2013). Here, Hamm’s theory of liability

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        5
                                   1   against MBUSA is straightforward: MBUSA, as the manufacturer, had a duty to disclose the

                                   2   alleged defect in their used vehicles’ transmission systems because the alleged defect poses an

                                   3   unreasonable safety risk. The issue raised by MBUSA’s motion, however, is not as

                                   4   straightforward: to whom this duty of disclosure is owed.

                                   5          MBUSA contend that it does not owe a duty to disclose to Hamm because there was no

                                   6   “relationship” between MBUSA and Hamm to trigger such a duty. See LiMandri v. Judkins, 52

                                   7   Cal. App. 4th 326, 337 (1997) (stating that failure to disclose material facts known to one party

                                   8   and not to the other is not actionable fraud unless there is some relationship between the parties

                                   9   which gives rise to a duty to disclose such known facts, and that “[a]s a matter of common sense,

                                  10   such a relationship can only come into being as a result of some sort of transaction between the

                                  11   parties”) (original emphasis)); see also Deteresa v. Am. Broad Cos., 121 F.3d 460, 467 (9th Cir.

                                  12   1997) (stating that for a fraud claim where duty to disclose is based on defendant’s “exclusive
Northern District of California
 United States District Court




                                  13   knowledge” there must be proof of a “relationship between the plaintiff and defendant in which a

                                  14   duty to disclose can arise” (quoting LiMandri, 52 Cal. App. 4th at 336-37)); Cirulli v. Hyundai

                                  15   Motor Co., No. 08-854 AG, 2009 WL 4288367, at *4 (C.D. Cal. Nov. 9, 2009) (“Since there is no

                                  16   [ ] transaction with HMC, Plaintiffs’ CLRA claim against it fails. And since ‘the UCL claim is

                                  17   based on the CLRA claim,’ the UCL claim also fails.”); Green v. Canidae Corp., No. 09-486

                                  18   GAF, 2009 WL 9421226, at *4 (C.D. Cal. June 9, 2009) (dismissing CLRA claim because “the

                                  19   manufacturer never transacted business or intended to transact business with the consumer”).

                                  20   MBUSA emphasizes that Hamm did not purchase his vehicle directly from MBUSA or from an

                                  21   authorized Mercedes-Benz dealership. Moreover, MBUSA contends that the law does not impose

                                  22   a duty to do the impossible. MBUSA reasons that MBUSA had no ability to make disclosures to

                                  23   Hamm because he (1) is the fourth owner of his vehicle; (2) bought it after it was marketed and

                                  24   sold by MBUSA; (3) bought it from a Toyota dealership; and (4) never looked at any vehicle

                                  25   brochures, marketing materials or other publications by MBUSA.

                                  26           In response, Hamm contends that the nature of the alleged defect imposed a duty to

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        6
                                   1   disclose, regardless of the lack of any relationship between Hamm and MBUSA. Pls.’ Opp. to

                                   2   Def.’s Mot. For Summ. J. And Cross-Mot. For Partial Summ. J. or Summ. Adjudication 1-2 (Dkt.

                                   3   No. 71). Hamm reasons that “if he proves a defect known to MBUSA that either poses a safety

                                   4   risk or that goes to an essential function of the car, then California holds that MBUSA has a duty

                                   5   to disclose the defect,” citing Daugherty v. American Honda Motor Co., 144 Cal. App. 4th 824,

                                   6   836 (2006) and Rutledge v. Hewlett-Packard Co., 238 Cal. App. 4th 1164, 1179 (2015). Id.

                                   7                  1. Duty to Disclose Unreasonable Safety Risk
                                   8          This court concludes that under California law, a manufacturer has a duty to disclose a

                                   9   defect that poses an unreasonable safety risk even if that manufacturer did not have a transactional

                                  10   relationship with the vehicle owner. In Daugherty, most of the plaintiffs had purchased used

                                  11   vehicles that allegedly had defective engines. Id. at 828. The Daugherty court affirmed dismissal

                                  12   of all of the plaintiffs’ claims. The Daugherty court affirmed dismissal of the CLRA claim
Northern District of California
 United States District Court




                                  13   because the complaint did not identify any omission that was contrary to representation made by a

                                  14   defendant and all of the plaintiffs’ vehicles functioned as represented throughout their warranty

                                  15   periods. Id. at 835 (“no representation is alleged relating to the F22 engine, which functioned as

                                  16   warranted. Accordingly, no claim has been stated.”). The plaintiff argued that defendant had

                                  17   knowledge of an “unreasonable risk” that it had a duty to disclose. Id. at 836. The Daugherty

                                  18   court rejected the argument because the only “unreasonable risk” alleged was the risk of damages,

                                  19   namely the cost of repairs, not physical injuries. Id. The Daugherty court also noted that the only

                                  20   reference to “safety” in the complaint was in the paragraph claiming punitive damages and that

                                  21   paragraph merely asserted a legal conclusion. These references to “unreasonable risk” and

                                  22   “safety” suggest that the Daugherty court recognized the potential duty of a manufacturer to

                                  23   disclose a defect that poses a safety risk to vehicle owners with whom the manufacturer has no

                                  24   transactional relationship. See also Ehrlich v. BMW of North America, LLC, 801 F. Supp. 2d 908,

                                  25   918 (C.D. Cal. 2010) (holding that even though express warranty had expired, plaintiff had

                                  26   sufficiently alleged UCL and CLRA claim on the theory that manufacturer had a duty to disclose

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        7
                                   1   defective windshields that created an unreasonable safety risk that would be material to reasonable

                                   2   consumer).

                                   3             That Hamm and MBUSA did not have a transactional relationship is not fatal to Hamm’s

                                   4   claim. In Seifi, the plaintiffs purchased used vehicles which they alleged had defective balance

                                   5   shaft gears. In addressing the CLRA claim in the context of a motion to dismiss, the Seifi court

                                   6   stated:

                                   7                    MBUSA also argues that Seifi and Deakin have not established
                                                        standing to bring suit under the CLRA because their vehicles were
                                   8                    not purchased directly from MBUSA. However, “a cause of action
                                                        under the CLRA may be established independent of any contractual
                                   9                    relationship between the parties.” McAdams, 182 Cal. App. 4th at
                                                        186, 105 Cal. Rptr. 3d 704; see also Cal. Civil Code § 1780(a). For
                                  10                    this reason, plaintiffs who purchased used cars, or who purchased
                                                        cars from dealerships rather than directly from the manufacturer
                                  11                    have standing to bring CLRA claims against manufacturers, even
                                                        though they never entered into transactions directly with the
                                  12                    manufacturers. See Chamberlan v. Ford Motor Co., 369 F. Supp. 2d
Northern District of California
 United States District Court




                                                        1138, 1144 (N.D. Cal. 2005). The fact that Seifi and Deakin never
                                  13                    entered into transactions with MBUSA has no impact on their
                                                        standing to bring claims under the CLRA.
                                  14

                                  15   Id. In Chamberlan, the court denied defendant’s motion for summary judgment on the plaintiffs’

                                  16   CLRA claim, stating in pertinent part:

                                  17
                                                        Defendant has also shown no grounds for the Court to reconsider the
                                  18                    conclusions in its previous order, namely that pure omissions are
                                                        actionable under the CLRA and that Plaintiffs who purchased used
                                  19                    cars have standing to bring CLRA claims, despite the fact that they
                                                        never entered into a transaction directly with Defendant.
                                  20

                                  21   Chamberlan, 369 F. Supp. 2d at 1144.

                                  22             MBUSA counters that in each of the used vehicles cases relied upon by Hamm, Seifi and

                                  23   Chamberlan, the manufacturer had some relationship with the plaintiffs because the vehicle was

                                  24   purchased from an authorized dealership or had been at some point covered by an express

                                  25   warranty. See Seifi, 2013 WL 2285339 at * 3 (“It is undisputed that the vehicles at issue in this

                                  26   case were covered by MBUSA’s factory warranty[.]”); Green v. Canidae Corp., No. 09-486 GAF,

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        8
                                   1   2009 WL 9421226, at *4 (C.D. Cal. June 9, 2009) (“[T]he Chamberlan case is distinguishable in

                                   2   that the used car dealers were authorized dealerships acting as agents of Ford.”). Hamm disputes

                                   3   MBUSA’s assertion, citing to the underlying record in each case; however, Hamm’s record

                                   4   citations are not necessarily inconsistent with MBUSA’s position. In Seifi, the complaint alleged

                                   5   that Mr. Seifi purchased his car third hand and not from an MBUSA factory-authorized dealer.

                                   6   Katriel Reply Decl. Ex. 3 at 18:28-19:1 (Dkt. No. 73-4). Left unanswered is whether Mr. Seifi’s

                                   7   car was covered by a factory warranty, even though he purchased it third hand. In Chamberlan,

                                   8   defendant manufacturer, Ford, opposed class certification, asserting that the proposed class

                                   9   representatives purchased their vehicles used and “not from Ford.” Katriel Reply Decl. Ex. 4 at

                                  10   27:12-14 (Dkt. No. 73-5). Ford’s representation, however, does not necessarily mean that the

                                  11   named plaintiffs did not purchase their vehicles from an authorized dealership acting as an agent

                                  12   of Ford. Putting aside these discrepancies, what is clear is that under Seifi and Chamberlan, a
Northern District of California
 United States District Court




                                  13   transactional relationship is not required for a plaintiff to assert UCL and CLRA claims against a

                                  14   manufacturer. Moreover, other cases cited by Hamm hold that a downstream purchaser such as

                                  15   Hamm may assert a claim for failure to disclose an unreasonable safety risk against a car

                                  16   manufacturer. See Johnson v. Nissan North Am., Inc., 272 F. Supp. 3d 1168, 1183 (N.D. Cal.

                                  17   2017) (upholding CLRA claim against Nissan even though plaintiff purchased vehicle from

                                  18   CarMax, a third-party reseller); see also Reniger v. Hyundai Motor America, 122 F. Supp. 3d 888

                                  19   (N.D. Cal. 2015) (“a duty to disclose may also arise when a defendant possesses or exerts control

                                  20   over material facts not readily available to the plaintiff[,]” at least when those material facts

                                  21   concern allegedly concealed safety risks known only to the manufacturer) (citing Jones v.

                                  22   ConocoPhillips, 198 Cal. App. 4th 1187, 1198-99 (Cal. Ct. App. 2011)).

                                  23                  2. Duty to Disclose Under Rutledge
                                  24          Hamm contends that Rutledge imposes a separate duty to disclose on MBUSA that is

                                  25   independent of any unreasonable safety risk. Because the court finds that MBUSA had a duty to

                                  26   disclose an unreasonable safety risk, it is unnecessary for the court to consider Plaintiffs’ duty to

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        9
                                   1   disclose theory under Rutledge for purposes of deciding MBUSA’s motion for summary

                                   2   judgment.

                                   3                  3. Reliance
                                   4          MBUSA next contends that the CLRA and UCL claims fail because Hamm cannot

                                   5   establish reliance. In response, Hamm contends that he is not required to show reliance. Hamm

                                   6   draws a distinction between a duty to disclose claim based upon a “partial representation” theory,

                                   7   where a plaintiff must show reliance, and a claim based upon nondisclosure of a material fact,

                                   8   such as a safety issue as alleged in the present case. Hamm contends that reliance is required for

                                   9   the first type of claim, but not for the second, citing Falk v. General Motors Corp., 496 F. Supp.

                                  10   2d 1088, 1095 (N.D. Cal. 2007)). Hamm’s reading of Falk is inaccurate. In Falk, GM truck

                                  11   owners alleged that GM had a duty to disclose that their trucks’ speedometers were defective. The

                                  12   Falk court held that plaintiffs had adequately stated a claim of fraud by omission, and in doing so
Northern District of California
 United States District Court




                                  13   specifically addressed “the justifiable reliance element of the fraud by omission claim.” Thus,

                                  14   contrary to Hamm’s assertion, Falk confirms that a plaintiff must establish reliance to prevail on a

                                  15   fraud by omission claim. Id. at 1099. The Falk court concluded that the reliance element was

                                  16   easily satisfied by plaintiffs’ allegation that a “reasonable customer” would not have paid the

                                  17   asking price had it been disclosed that the speedometer was defective. Id.

                                  18          More importantly, “[t]he California Supreme Court has held that, where the unfair

                                  19   competition or false advertising underlying a plaintiff's claim consists of a defendant’s

                                  20   misrepresentation or omission, the UCL. . . require[s] a plaintiff to establish actual reliance on the

                                  21   alleged misrepresentation or omission to establish statutory standing.” Phillips v. Apple Inc., No.

                                  22   15-4879 LHK, 2016 WL 1579693, at *5 (N.D. Cal. Apr. 19, 2016) (citing In re Tobacco II Cases,

                                  23   46 Cal. 4th 298, 314, 326 (2009)). Actual reliance may be established by evidence that “had the

                                  24   omitted information been disclosed one would have been aware of it and behaved differently.”

                                  25   See id. (quoting Mirkin v. Wasserman, 5 Cal 4th 1082, 1093 (1993)).

                                  26          The Ninth Circuit’s decision in Daniel v. Ford Motor Co., 806 F.3d 1217 (9th Cir. 2015) is

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        10
                                   1   instructive. In Daniel, the plaintiffs brought a class action against Ford, alleging that Ford

                                   2   breached implied and express warranties and committed fraud in the sale of Ford Focus vehicles

                                   3   containing rear suspension defects. Id. 1220. The plaintiffs, who had purchased their Ford Focus

                                   4   vehicles from authorized Ford dealerships, alleged that the defect led to premature tire wear,

                                   5   which in turn led to safety hazards. Id. The plaintiffs alleged that Ford had a duty to disclose the

                                   6   defect but failed to do so. Id. In addressing the CLRA and UCL claims, the Ninth Circuit made

                                   7   clear that actual reliance is “an essential element for a fraudulent omission claim.” Id. at 1225.

                                   8   The Ninth Circuit instructed that “[t]o prove reliance on an omission, a plaintiff must show that

                                   9   the defendant’s nondisclosure was an immediate cause of the plaintiff’s injury-producing

                                  10   conduct.” Id. Further, the Ninth Circuit stated that “[a] plaintiff need not prove that the omission

                                  11   was the only cause or even the predominant cause, only that it was a substantial factor in his

                                  12   decision.” Id. citing In re Tobacco II Cases, 46 Cal. 4th at 309. Particularly germane to this case
Northern District of California
 United States District Court




                                  13   is the Ninth Circuit’s instruction that a plaintiff may show that the omission was a substantial

                                  14   factor “by simply proving ‘that, had the omitted information been disclosed, one would have been

                                  15   aware of it and behaved differently.’” Id. (quoting Mirkin v. Wasserman, 5 Cal.4th 1082 (1993)).

                                  16   Thus, there are two “sub-elements” that must be satisfied to establish reliance: (1) that had the

                                  17   omitted information been disclosed, one would have been aware of it; and (2) behaved differently.

                                  18   Id. at 1225-6. “That one would have behaved differently can be presumed, or at least inferred,

                                  19   when the omission is material.” Id. at 1225.

                                  20          Here, MBUSA’s argument is essentially that Hamm cannot satisfy the first of the two sub-

                                  21   elements of reliance, namely that had MBUSA disclosed the alleged defect, Hamm would have

                                  22   been aware of it. MBUSA’s position is well supported. Hamm purchased his vehicle fourth-hand

                                  23   from a Toyota dealership. Hamm never reviewed any sales brochures or advertising materials, or

                                  24   any other materials published by MBUSA, regarding the 7-year-old used 2006 CLK350 prior to or

                                  25   at the time of sale. Yoshino Decl. Ex. B at 58:18-59:24, 63:19-64:12, 66:19-67:6 (Hamm Dep.).

                                  26   He never talked to anyone from MBUSA (or from a Mercedes-Benz dealership) about his

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        11
                                   1   prospective purchase. Id. at 35:15-22, 59:25-60:8 (Hamm Dep.). A reasonable jury could find

                                   2   based on these facts that even if MBUSA had disclosed the alleged defect, Hamm would not have

                                   3   been aware of it, and therefore MBUSA is not liable for the alleged CLRA and UCL violations.

                                   4   See Hindsman v. GM LLC, No. 17-5337 JSC, 2018 WL 2463113, at *13 (N.D. Cal. June 1, 2018)

                                   5   (dismissing plaintiffs’ CLRA and UCL omission claims because “[t]hey have not pleaded that

                                   6   they reviewed any advertising materials before purchasing their Vehicles; nor have they alleged

                                   7   that they have specific interactions with GM before purchasing their Vehicles, as did the Daniels

                                   8   plaintiffs. They have not even alleged that they purchased their Vehicles from GM dealerships.”).

                                   9             Hamm, however, has presented evidence from which a reasonable jury could infer that he

                                  10   would have been aware of the alleged defect. When Hamm saw the 2006 CLK350 on the Toyota

                                  11   dealership lot, he used his cell phone to search for information on various websites, including

                                  12   Cars.com, Edmunds “and the usual suspects.” Katriel Decl. Ex. 2 at 51:15-21 (Dkt. No. 71-3).
Northern District of California
 United States District Court




                                  13   Hamm also looked at a couple of magazines and may have looked at Car & Driver and others. Id.

                                  14   at 53:2-7. In addition, the dealership provided Hamm with information about the vehicle. Id. at

                                  15   54:14-16. In sum, a genuine issue of material facts precludes summary judgment on Hamm’s

                                  16   claims.

                                  17             B.   Meeker’s KCPA Claim
                                  18             MBUSA contends that Meeker’s KCPA claim fails because, among other things, he cannot

                                  19   show the existence of a Kansas consumer transaction. The court agrees.

                                  20             The KCPA provides that “[n]o supplier shall engage in any deceptive act or practice in

                                  21   connection with a consumer transaction.” K.S.A. § 50-626(a) (emphasis added). A “consumer

                                  22   transaction” is defined as a “sale, lease, assignment or other disposition for value of property or

                                  23   services within this state . . . to a consumer; or a solicitation by a supplier with respect to any of

                                  24   these dispositions.” Id. § 50-624(c).

                                  25             Here, Meeker’s transaction did not take place “within” the state of Kansas. Meeker

                                  26   testified that when he was in Chicago, Leydon “made an offer, I accepted and I drove the vehicle

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        12
                                   1   home.” Yoshino Decl. Ex. E (Meeker Dep. at 19:22-23); see also id. at 24:4. Prior to Meeker

                                   2   leaving Chicago to return home to Kansas, Leydon gave Meeker the used 2007 C230, its title, and

                                   3   all of its keys. Yoshino Decl. Ex. E (Meeker Dep. at 19:15-20:1; 25:17-21;72:2-73:4). As a

                                   4   matter of law, title to the used 2007 C230 passed to Meeker in Illinois when Leydon tendered the

                                   5   vehicle to him there. See 810 ILCS 5/2-401 (“Unless otherwise explicitly agreed title passes to the

                                   6   buyer at the time and place at which the seller completes his performance with reference to the

                                   7   physical delivery of the goods[.]”); see also K.S.A. § 84-2-401(2) (same); Freer v. Beetler, 368

                                   8   B.R. 720, 727 (Bankr. C.D. Ill. 2007) (“[B]y operation of Section 2-401, title to the Tractor passed

                                   9   to MR. BEETLER when he took possession of it.”); Werdann v. Mel Hambelton Ford, Inc., 32

                                  10   Kan. App. 2d 118, 125 (2003) (“Under the UCC, the legal title to Windstar 25369 passed to

                                  11   Werdann on the date the van was delivered. . . .”).

                                  12          Meeker does not challenge the general principle that title passes when delivery is made,
Northern District of California
 United States District Court




                                  13   but argues that “no contract of sale was made and no consideration given until after Meeker and

                                  14   the car were in Kansas.” Pls.’ Opp. To Def.’s Mot. For Summ. J. 13. Meeker analogizes his

                                  15   exchange with Leydon in Chicago as that of a driver “delivering” a car to a valet, and argues that

                                  16   the exchange did not result in a transfer of title. Id. Further, Meeker contends that “no agreement

                                  17   to sell the car was even negotiated until Meeker was in Kansas. That agreement, along with

                                  18   Meeker’s payment made from Kansas pursuant to the agreement, encompassed the transaction.”

                                  19   Id. Meeker emphasizes that he did not execute a bill of sale or pay for the vehicle until after he

                                  20   returned to Kansas. Decl. of Roy A. Katriel In Support of Pls.’ Mot. For Summ. J. Ex. 4 (Meeker

                                  21   Dep. at 19-26:12, 72:25-73:7). Meeker also asserts that he “did not feel he had an agreement to

                                  22   buy the car while he was in Illinois.” Pls.’ Opp. To Def.’s Mot. For Summ. J. 13. Meeker

                                  23   testified at his deposition as follows:

                                  24                  Q. All right. But your -- your understanding at the time, though, is
                                                      when you were driving back from Chicago, it was your vehicle?
                                  25
                                                      A. Not at the time. I had yet to purchase it.
                                  26
                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        13
                                                       Q. Okay. But it was -- it was your understanding that -- that you
                                   1                   were going to purchase it?
                                   2                   A. It was my understanding the purchase was -- yes –
                                   3                   Q. Okay.
                                   4                   A. --intending to purchase it. But, you know, if I -- if there's
                                                       something wrong on the drive home, I think there would have been a
                                   5                   discussion, you know. It hadn't been done yet.
                                   6

                                   7   Id., at 26:7-22. Meeker’s subjective understanding is inconsistent with Leydon giving Meeker

                                   8   possession of the vehicle, keys, and title and Leydon permitting Meeker to drive the vehicle

                                   9   hundreds of miles away from Chicago. There is also no evidence that Meeker ever communicated

                                  10   his subjective understanding to Leydon. The transaction occurred in Illinois. K.S.A. § 84-2-

                                  11   401(2); Werdann, 32 Kan. App. 2d at 125; 810 ILCS 5/2-401; see also In reHause, 224 B.R. 673,

                                  12   679 (C.D. Il.. Bankr. 1998) (holding that title to purchased cattle transferred even though payment
Northern District of California
 United States District Court




                                  13   had not been made).

                                  14           Because Meeker did not engage in a transaction within Kansas, his KCPA claim fails.

                                  15   See e.g. Shepard v. DineEquity, Inc., No. 08-2414 KHV, 2009 WL 8518288, at *10 (D. Kan. Sep. 25,

                                  16   2009) “[W]hen a consumer transaction occurs outside Kansas, the KCPA does not provide a . . . basis

                                  17   for liability[.]”; Kluin v. Am. Suzuki Motor Corp., 56 P.3d 829, 839 (Kan. 2002) (“Kluin purchased the

                                  18   motorcycle . . . in Oklahoma. . . . The KCPA does not apply.”); Whitton v. Deffenbaugh Indus., Inc.,

                                  19   2014 U.S. Dist. LEXIS 79418, at *16 (D. Kan. June 10, 2014) (finding no “consumer transaction”

                                  20   under the KCPA where services were rendered in Missouri and payments collected in Kansas); Meyers

                                  21   v. Garmin Int’l, Inc., No. 13-2416 CM, 2016 WL 1261034, at *4 (D. Kan. Mar. 30, 2016) (summary

                                  22   judgment granted as to KCPA claim where “Plaintiff’s purchase of his NÜVI 2460 was not a

                                  23   consumer transaction within the state of Kansas”).

                                  24           C.    Plaintiffs’ Motion Violates The One-Way Intervention Rule
                                  25           MBUSA contends that Plaintiffs’ cross-motion violates the one-way intervention rule

                                  26   because it seeks to establish liability before class certification. Plaintiffs counter that there is no

                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        14
                                   1   one-way intervention bar because MBUSA opted to move for summary judgment before class

                                   2   certification, citing this court’s decision in Villa v. San Francisco Fort-Niners, Ltd., 104 F. Supp.

                                   3   3d 1017, 1022 (N.D. Cal. 2015). Plaintiffs’ reliance on Villa is misplaced. In Villa, this court held

                                   4   that the one-way intervention rule applied and denied the plaintiffs’ motion for partial summary

                                   5   judgment as to liability. Id. at 1021. This court reasoned that:

                                   6                  [d]efendants face the exact one-sided risk that prompted changing
                                                      [Rule 23]. [citations omitted]. The Court has not yet ruled whether
                                   7                  to certify Plaintiff's proposed class under Fed. R. Civ. P. 23. See
                                                      Dkt. No. 88. Therefore, Plaintiff's motion for partial summary
                                   8                  judgment, if unsuccessful, would not prevent putative class
                                                      members from filing their own suits with hope for a more favorable
                                   9                  ruling. This is the very “one-way intervention” problem warned of
                                                      in the cases cited supra. Accordingly, the one-way intervention rule
                                  10                  applies and Plaintiff’s motion must be denied.
                                  11
                                       Id. The present case is in the same posture as Villa: the court has not yet ruled on class
                                  12
Northern District of California




                                       certification. Nevertheless, Plaintiffs argue that the court should proceed with Plaintiffs’ motion
 United States District Court




                                  13
                                       because “[t]he rationale for a one-way intervention rule] disappears when the defendant himself
                                  14
                                       moves for summary judgment before a decision on class certification.” Id. Plaintiffs have
                                  15
                                       plucked this sentence from Villla out of context. In Villa this court explained immediately after
                                  16
                                       the quoted sentence that “[i]n such a situation, ... only the slender reed of stare decisis stands
                                  17
                                       between [the defendant] and the prospective onrush of litigants.” Id. (quoting Schwarzschild v.
                                  18
                                       Tse, 69 F.3d 293, 295 (9th Cir. 1995)). In other words, when a defendant proceeds with a motion
                                  19
                                       for summary judgment, the defendant proceeds at its peril, knowing that it may, in the absence of
                                  20
                                       class certification, face the onrush of litigants who will not be bound by the summary judgment
                                  21
                                       ruling. Therefore, the rationale for a one-way intervention rule disappears when the defendant
                                  22
                                       moves for summary judgment before class certification. When read in context, the stand-alone
                                  23
                                       sentence from Villa relied on by Plaintiffs does not support their argument.
                                  24
                                       V.     CONCLUSION
                                  25
                                              For the reasons set forth above, MBUSA’s motion for summary judgment is GRANTED
                                  26
                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        15
                                   1   as to Meeker’s KCPA claim and DENIED in all other respects. Plaintiffs’ motion for partial

                                   2   summary judgment or summary adjudication of issues is DENIED. Pursuant to the court’s order

                                   3   dated February 22, 2019, no later than ten days after entry of this Order, the parties shall jointly

                                   4   file a proposed schedule for class certification briefing and a proposed hearing date.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 30, 2019

                                   7                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   Case No.: 5:16-cv-03370-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MBUSA’S MOTION FOR
                                  28   SUMMARY JUDGMENT; DENYING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                                       JUDGMENT OR SUMMARY ADJUDICATION OF ISSUES
                                                                        16
